DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-4 were rejected in Office Action mailed on 08/04/2020.
Applicant filed a response and amended claims 1-3.
Claims 1-8 are currently pending in the application, of claims 5-8 are withdrawn from consideration.
The merits of claims 1-4 are addressed below.

Claim Objections
Claim 1 is objected to because of the following informalities:  
In claim 1, lines 6, 14 and 16, “to outside” should read - -to outside from the fuel cell- -.
Appropriate correction is required.
In claim 1, line 21 and 26, “the limiting” should read - -the limits- -.
In claim 1, line 28, “the first increase” should read - -the first predetermined increase rate. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 requires the power controller provided in a power supply line. The examiner was unable to locate where the originally filed specification contemplated such limitation.  The specification however, does disclose in [0005] that the power controller is connected to a power supply.  Therefore, it is not clear whether Applicant was in possession of the fuel cell system as recited in the instant claim. Clarification or amendment to the limitation that fall within the scope of the originally filed application is required.
Claim 1 requires the power controller limits the current value of the power to be supplied to outside to be lower than a current value that fulfills the requested amount of power generation, and supplies an amount of power smaller than the requested amount of 
Regarding dependent claims 2-4, these claims do not remedy the deficiencies of parent claim 1 noted above, and are rejected for the same rationale. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the current limit" in line 18.  There is insufficient antecedent basis for this limitation in the claim. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Ohkuwa et al. (U.S. Patent Application Publication 2018/0183077) in view of Goto (U.S. Patent Application Publication 2019/0273274).
Regarding claim 1, Ohkuwa teaches a fuel cell system (1) (abstract) comprising:
a fuel cell generating power in response to supply of fuel gas (i.e., electric power by an electrochemical reaction with supplied hydrogen gas) (paragraph [0008], [0025])
a fuel gas supply unit (i.e., first and second tank) (31) (32) supplying fuel gas to the fuel cell (paragraph [0032]) (see figure 1)
a power controller (i.e., power generation control unit) (93) (paragraph [0042]) (see figure 1); and
a power generation controller (i.e., supply state determining unit) (91).
As to the following limitations directed to the functionality of the power controller:
to receive generated power output from the fuel cell, the power controller supplying power generated by the fuel cell to outside and being capable of controlling at least a current value of the power to be supplied to outside from the fuel cell; 
 the power controller limits the current value of the power to be supplied to outside to be lower than a current value that fulfills the requested amount of power generation, and supplies an amount of power smaller than the requested power generation to outside when a condition for the current limit is met, the condition being that the fuel cell does not generate to fulfill the requested amount of power generation while the fuel cell generates power at an upper limit of a supply capability of the fuel gas supply unit; and
the power controller controls the limiting of the current value to increase the current value at a first predetermined increase rate determined when the requested amount of power generation exceeds a predetermined threshold below a rated power generation amount of the fuel cell, so as to increase power to be supplied to the requested amount of power generation, and controls the limiting of the current value to increase the current value at a second increase rate higher than the first increase rate when the requested amount of power generation is the threshold or less, when removing the current limit after the condition for the limit is dissolved.
while not explicitly articulated in Ohkuwa, since the structure of the fuel cell system recited in Ohkuwa is substantially identical to the one claimed, it is expected for the power controller to be capable of performing such functions. In addition, the Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. V. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)). Nonetheless, Ohkuwa teaches:
related to point a-c above, the power controller (93) controls power generation of the fuel cell 2 specifically, by changing a flow rate of fuel supplied and adjusting operations of the inverter. As a result, electric power to be supplied is appropriately adjusted (paragraphs [0027], [0042]). Therefore, it would be apparent that the limitations in point a-c above are also expected in the power controller of Ohkuwa or at least, it would be obvious to a skilled artisan to modify the controller to set current limits according to a specific/required power to be supplied or adjusted. 

the power generation controller controlling at least supply of the fuel gas supplied by the fuel gas supply unit to operate the fuel cell to fulfill a requested amount of power generation requested for the fuel cell.
while not explicitly articulated in Ohkuwa, since the structure of the fuel cell system recited in Ohkuwa is substantially identical to the one claimed, it is expected for the power generation controller be capable of performing such functions. In addition, the Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. V. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)). Nonetheless, Ohkuwa teaches:
related to point e above, the power generation controller (91) perform supply state determining control to determine supply state of hydrogen gas into the fuel gas supply unit (i.e., first and second tank) (paragraph [0040]). Therefore, it would be apparent that the limitations in point e above are also expected in the power controller of Ohkuwa.  
Ohkuwa does not explicitly teaches the power controller is connected to a power supply line however, such is implicit or at the very least highly obvious. Ohkuwa teaches the fuel cell system is mounted in a vehicle that includes an AC motor as a power source, which use electric power supplied from the fuel cell system (1) (paragraph [0025]). As such, a person having ordinary skill in the art would find obvious that the power controller of Ohkuwa would require 
In the alternative, Goto, also directed to a fuel cell system (i.e., power generation unit) (title) (abstract), teaches a fuel cell system comprising a fuel cell generating power (paragraph [0004]);
a fuel cell supply unit supplying the gas to the fuel cell (i.e., a supply unit supplies fuel to the power generation module) (paragraph [0004]);
a power controller (i.e., controller) (paragraph [0004]); and
a power generating unit (abstract) (paragraph [0004]).
Further, Goto teaches the system performs control for the output power of a power generation module to be constant at the expected maximum power consumption of the load. The system performs this control by supplying the power generation module with the amount of fuel necessary for generating electric power corresponding to the expected maximum power consumption of the load. Therefore, when the power consumption of the load decreases in the system, the surplus power not consumed by the load increases, causing the proportion of fuel spent for surplus power to increase. Furthermore, the surplus power is consumed in the system by an internal load, such as an electric heater, included in the system. The system thus supplies excess fuel to the power generation module when the power consumption of the load is small (paragraph [0010], [0029]). Furthermore, Goto teaches The controller controls the supply unit or the power converter so that the output power supplied to a load with fluctuating power consumption becomes greater than the power consumption of the load by a predetermined margin (abstract) (paragraph [0004]). Clearly, Goto demonstrates that the controller can 
As such, it would be obvious to a skilled artisan to modify the controller of Ohkuwa to include the recited functions as taught in Goto in order to control the amount of supplying power generation based on predetermined values and current limits.     

    PNG
    media_image1.png
    569
    669
    media_image1.png
    Greyscale

Regarding claim 2-4, Ohkuwa teaches the fuel cell system as described above in claim 1 to include the power controller (93). Similar to above, regarding the following limitations directed to the functionality of the power controller: 
the power controller determines the condition for the current limit is met based on both of a first condition under which the requested amount of power generation 
the power controller determines that the second condition for imposing the current limit is met when a difference between the pressure of the fuel gas required for fulfilling the requested amount of power generation and the pressure of the fuel gas supplied to the fuel cell is a first determination value or more.
the power controller determines that the second condition has been dissolved and removes the current limit when the difference between the pressure of the fuel gas required for fulfilling the requested amount of power generation and the pressure of the fuel gas supplied to the fuel cell is a second determination value or less lower than the first determination value.
since the structure of the fuel cell system recited in Ohkuwa is substantially identical to the one claimed, it is expected for the power controller to be capable of performing such functions. In addition, the Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. V. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)). Nonetheless, Ohkuwa teaches:
related to point g to point i above, the power controller (93) controls power generation of the fuel cell system specifically, by changing a flow rate of fuel point g to point i above are also expected in the power controller of Ohkuwa.  

Response to Arguments
Applicant’s arguments filed on 10/28/2020 have been fully considered. However, upon further consideration, a new ground(s) of rejection is made in view of Goto (U.S. Patent Application Publication 2019/0273274). In addition, the arguments are drawn to the new limitation which have been fully addressed above. 
Examiner appreciates the amendments to correct the issues of antecedent basis of claims 1 and 3 therefore, the previous 35 U.S.C. 112 (b) rejections are withdrawn from the record. Nonetheless, a new rejection under 35 U.S.C. 112 (a) and (b) is presented in this Office Action as set forth above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN ROLDAN whose telephone number is (571)272-5098.  The examiner can normally be reached on Monday - Thursday 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON I. CANO can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 



/CHRISTIAN ROLDAN/EExaminer, Art Unit 1723
/MILTON I CANO/Supervisory Patent Examiner
Art Unit 1723